Title: To George Washington from the Board of War, 17 June 1780
From: Board of War
To: Washington, George



Sir,
War-Office [Philadelphia] June 17. 1780

We do ourselves the honour to inclose you a letter from the board to Major General Howe at West Point, relative to the provisions to be thrown into that post. We submit it to your Excellency’s inspection; and if you judge it necessary, you will be pleased to alter or add to our instructions on the subject. We subjoined a direction concerning the stores at the post not wanted for immediate use in the defence of the same, relative to which you will be pleased to give such farther orders as you think requisite. The 500 barrels of flour to be sent to West Point by the associators in this city we expect will go from hence to-day or to morrow, & will be transported from Trenton by waggons independent of those in the public employ. We have the honour to be, with the greatest respect, your Excellency’s most obedient servants.

Tim. Pickering by order

